          Case 2:19-cr-01401-KC Document 69 Filed 05/06/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 DEL RIO DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
                                                 §
 v.                                              §    Cause No. DR:19-CR-01401-KC(1)
                                                 §
 SENON VILLANUEVA aka Bear                       §

                             ORDER REVOKING PROBATION

       On May 5, 2020, came to be considered the petition for revocation of probation in the

above styled and numbered cause. The Defendant appeared in person by and through his counsel

of record and the Government appeared by and through its Assistant United States Attorney.

After hearing the evidence, the Court found that the defendant, SENON VILLANUEVA aka

Bear, had violated the conditions of probation imposed by virtue of the judgment entered herein

on October 7, 2019 in that he used a controlled substance to wit: cocaine in violation of a

standard condition of his conditions of probation. The Court further found that continuing

defendant on probation would no longer serve the ends of justice, and that the petition for

revocation of probation should be granted. It is therefore ORDERED that the petition for

revocation of probation filed herein on February 19, 2020 be, and it is hereby, GRANTED.

       It is further ORDERED that the probation of defendant SENON VILLANUEVA aka

Bear be, and it is hereby, REVOKED.

       It is further ORDERED that the defendant is hereby, committed to the custody of the

Bureau of Prisons for a period of Time Served.

       It is further ORDERED that upon release from custody, the defendant shall be on

supervised release for a term of three (3) years. While on supervised release, the defendant shall

comply with the mandatory and standard conditions that have been adopted by this Court and
          Case 2:19-cr-01401-KC Document 69 Filed 05/06/20 Page 2 of 2




ordered in the original judgment dated October 7, 2019; and shall comply with the following

additional conditions:

X      The defendant shall submit his or her person, property, house, residence, vehicle, papers,
       [computers as defined in 18 U.S.C. Section 1030(e)(1), other electronic communications
       or data storage devices or media,] or office to a search conducted by a United States
       Probation Officer. Failure to submit to a search may be grounds for revocation of
       release. The defendant shall warn any other occupants that the premises may be subject
       to searches pursuant to this condition. Any search must be conducted at a reasonable
       time and in a reasonable manner.

X       The defendant shall participate in a program approved by the Probation Officer for
        impatient treatment of narcotic addiction or drug or alcohol dependency with the
        Veterans Administration (VA).

 X     The defendant shall participate in the Home Confinement program while awaiting
       impatient treatment with the VA. During this time, the defendant shall remain at his/her
       place of residence, except for employment and other activities approved in advance by
       the Probation Officer. The defendant shall maintain a telephone at his/her place of
       residence without “call forwarding,” a “modem”, “caller ID,” “call waiting,” or portable
       cordless telephones for the above period. At the direction of the Probation Officer, the
       defendant shall wear an electronic monitoring device and follow electronic monitoring
       procedures specified by the Probation Officer. The Court further orders that the
       defendant shall pay for costs of Home Confinement, as directed by the Probation Officer.

SO ORDERED.

SIGNED this 6th day of May, 2020.




                                     KATHLEEN CARDONE
                                     UNITED STATES DISTRICT JUDGE
